Title: To Thomas Jefferson from Philip Norborne Nicholas, 24 February 1825
From: Nicholas, Philip Norborne
To: Jefferson, Thomas


Dear Sir,
Richmond.
Feb 24th 1825.
This will be handed to you by a young relation of mine, Mr Philip St George Ambler, the son of Colo Ambler of this city, who sets off in a day or two for the University, of which he intends to become a student. Mr ambler has no acquaintances in that neighbourhood, & I beg leave to take the liberty to made him known to you, and to request that you will extend to him, your friendly advice and assistance either as to the course of his studies, or in any circumstances which may arise, in which they may be of importance to him—Your Kindness in this respect will be duly & fully appreciated by me.I beg leave to congratulate you on the prospect that this institution to which you have devoted so much time, and attention is about to go into immediate & successful operation. I assure you there is no individual more impressed than myself, with a conviction of its great importance to the commonwealth; and of the auspicious affect it may have on our future destinies. No man more devoutly wishes, that you may see realized, those plans for the improvement of the rising generation, for which they, and the country, are so much indebted to you.with sincere regard & respect I am dear Sir yr: friend & sert.P. N. Nicholas.